Marquardt, J.,
dissenting: I respectfully dissent from the majority’s holding.
Key Employment Services (Key) referred a prospect for employment to Kennedy and Coe, L.L.C. (employer). Employer agreed to hire the referred employee; however, before the individual actually began working, employer had a change in circumstances and could no longer use the services of the referred employee. The question before the court was whether employer owed Key the service charge for the referral.
The case was submitted to the district court on stipulated facts. The district court held for employer, finding that the contract of employment was mutually terminated by employer and the referred employee; therefore, no fee was owed to Key. Donald Jayne, Key’s successor in interest, appeals.
In the joint stipulation of facts submitted to the district court, the parties agreed that the document entitled “Schedule of Employer Service Charges and Contract Terms —180 Day Guarantee” stated the terms of the agreement between Key and employer. Among other items, it sets forth the schedule of service charges, with examples of service charges. Paragraph 5, entitled “GUARANTEES,” states the following:
*125“Placements are guaranteed under the following circumstances: 1) Termination is the fault of the employee, 2) The account is paid per the invoice terms, and 3) Strict adherence to this entire agreement.
A. Placements are guaranteed for a one hundred and eighty (180) calendar day period after employment commences. Under the conditions of the guarantee the service charge will be .56% of the original service charge for each calendar day of employment.
B. There is no charge when termination occurs within the first thirty (30) calendar days of employment.”
The question in this case is the meaning of paragraph 5B.
Key argues that “[b]ecause the employer did not come within the guarantee provisions of the contract the District Court misapplied the facts.”
The first issue in interpreting a contract is to determine whether the contract is ambiguous. “Whether an ambiguity exists in a written instrument is a question of law to be decided by the court.” Holly Energy, Inc. v. Patrick, 239 Kan. 528, 534, 722 P.2d 1073 (1986). If a contract is not unambiguous, “ ‘it must be enforced according to its terms so as to give effect to the intention of the parties at the time they entered into the contract, as determined from the instrument itself.’ [Citation omitted.]” City of Manhattan v. Galbraith, 24 Kan. App. 327, 332, 945 P.2d 10 (1997).
The parties appear to agree that the contract is unambiguous. I agree. “While a court has jurisdiction to interpret and construe a written instrument it has no jurisdiction to reform the instrument by rejecting words of clear and definite meaning and substituting others therefor. [Citation omitted.]” Geier v. Eagle-Cherokee Coal Mining Co., 181 Kan. 567, 572-73, 313 P.2d 731 (1957).
The first four paragraphs of the document, entitled “Schedule of Employer Service Charges and Contract Terms — 180 Day Guarantee,” deal with Key’s service charge and confidentiality. Only paragraph 5 deals with guarantees. The introductory part of paragraph 5 states that Key guarantees placements under certain circumstances. Key guarantees placements for 180 days. Sub-paragraph A under paragraph 5 states that the service charge is subject to “the conditions of the guarantee,” and then gives the schedule for the fee that would be owed. In other words, Key expects only *126a portion of the service charge based on the days of employment if the employee is not employed for the 180-day period.
The majority opinion focuses on the district court’s finding that there was a mutual dissolution of the employment contract and because of the mutual dissolution, it was deemed “fault.” I agree with the majority that there is no support in the record for finding the employee at fault. However, I disagree with the majority that fault is an issue where there is an unconditional guarantee of no service charge when the termination occurs within the first 30 days of employment.
The majority contends that sub-paragraph B is structurally subordinate to the general conditions in paragraph 5. I do not agree. As part of Key’s guarantee, sub-paragraph B states: “There is no charge when termination occurs within the first thirty (30) calendar days of employment.” There is no statement in sub-paragraph B requiring that the termination is subject to the “conditions of the guarantee” as is stated in sub-paragraph A. Paragraph 5 guarantees that Key will not charge employers a fee if termination occurs within the first 30 days of employment.
The clear and unambiguous meaning of paragraph 5B is that if an employee terminates or is terminated within the first 30 days of employment, there is no charge. The district court’s decision should be affirmed, notwithstanding my disagreement on the court’s finding of fault.